Conley Byrd, Justice. William Breashears was making $3.65 per hour as a drawbench operator, before appellant, The Ladish Company and the Boiler Makers Union signed an agreement on May 3, 1976. As a result of the union contract, Breashears was paid $4.00 per hour retroactive to March, 1976. Breashears pursuant to the union contract would have received another $0.40 per hour in raises by the first of the year. Sometime between May 3, 1976, and May 21, 1976, appellant decided that, due to economic conditions, it had to cut the second shift on which Breashears worked. Appellant offered the other employees other employment with one drop in classification. However, with respect to Breashears and Roger Trusty, both drawbench operators, appellant proposed to drop them two classifications to production processing work at a wage rate of S3.50 per hour. There were no wage increases for a production processing worker at S3.50 per hour. Breashears did not recall anyone telling him that when production picked back up, he would be put back on the drawbench. Breashears told appellant “I would rather draw unemployment and haul hay ever now and then, because I would be better off doing that than making S3.50 an hour and that while I was drawing unemployment 1 would be able to look for another job.” The Board of Review found that Breashears left his job because of reduction in pay and a reclassification to a lower level. The Board of Review then concluded that this caused the work to become unsuitable and that Breashears left his last work for good cause within the meaning of Ark. Stat. Ann. § 81-1106(a) (Supp. 1975). 7'he circuit court affirmed the action of the Board of Review in awarding unemployment benefits. For reversal, appellant here contends the circuit court erred as a matter of law in upholding the Board of Review’s finding that Breashears had good cause to voluntarily leave the proffered work. In making this contention, appellant candidly admits that the resolution of the case rests with the determination of whether or not the job offered Breashears was suitable. Appellant points to Ark. Stat. Ann. § 81-1106(c)(1) (Supp. 1975), which provides: “(1) In determining whether or not any work is suitable for an individual and in determining good cause for voluntarily leaving his work under subsection (a) of this section, there shall be considered among other factors, . . . the degree of risk involved to his health, safety and morals, his physical fitness and prior training, his experience and prior earnings, the length of time of his unemployment, his prospects for obtaining work in his customary occupation, the distance of available work from his residence and prospects for obtaining local work.” When we consider that the findings of the Board of Review must be affirmed on appeal when supported by substantial evidence, we conclude that there was substantial evidence to support the finding by the Board of Review. In addition to the testimony set forth above, which has been stated in the light most favorable to the Board’s finding, the testimony also shows that the union representative told Breashears that he should have been dropped only one classification and that Breashears then would have received $3.75 per hour. Appellant makes much of the fact that the $0.50 reduction would have amounted to only a 1216% reduction in wages. In making this contention appellant ignores the fact that Breashears in approximately six months would have been earning $4.40 per hour as a drawbench operator and that the difference between that wage and the $3.50 per hour as a production process worker would have amounted to $36.00 per week. As pointed out in Dubkowski v. Administrator, Unemployment Compensation Act, 150 Conn. 278, 188 A. 2d 658, 97 A.L.R. 2d 1120 (1963), “Before work calling for less competence and lower remuneration can be found to be suitable, a claimant is entitled to a reasonable length of time within which to find work at his higher skill.” Affirmed. Harris, C.J., and Hickman and Howard, JJ., dissent.